Citation Nr: 1703701	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD), including as due to medications taken to treat PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

This matter was previously before the Board in May 2015 when it was remanded, and again in January 2016, when the Board denied the claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a June 2016 order, the Court vacated the Board's decision and remanded it for further action consistent with a Joint Motion for Remand (JMR).  This matter was again before the Board in September 2016 when the Board remanded it for further development.  The Board finds that there has been substantial compliance with the mandates of its remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The earliest complaint of erectile dysfunction is not until several decades after separation from service.

2.  The most probative evidence of record supports a finding that the Veteran's erectile dysfunction is caused by his age.

3.  The most probative evidence of record is against a finding that the Veteran's erectile dysfunction is causally related to, or aggravated by, service and/or a service-connected disability, to include medication to treat a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Direct Incurrence

Initially, the Board finds that service connection on a direct incurrence basis is not warranted.  The Veteran's service treatment records (STRs) are silent for erectile dysfunction, and there is no evidence that erectile dysfunction was diagnosed until more than 50 years following his discharge from active duty.  The Veteran has alleged that his erectile dysfunction began in approximately 2003 - 2005 rather than alleging that he has suffered it continuously since service.  There is also no competent credible evidence of record that his erectile dysfunction is causally related to, or aggravated by, active service.  Consequently, service connection for erectile dysfunction on a direct incurrence basis is not warranted.  

Secondary Incurrence 

The Veteran, who has been diagnosed with erectile dysfunction, contends that his erectile dysfunction is secondary to the medication which he has taken for his service-connected PTSD (See October 2012 VA Form 21-526b).  He has stated that the onset date of his erectile dysfunction was in approximately 2003 or 2005, that it began over time, and that he thought it is due to his use of psychotropic medication. 

Service connection for the Veteran's PTSD has been in effect since September 2001.  Treatment records show he has been treated with various antidepressants/psychotropic medications as selective serotonin reuptake inhibitors (SSRI) [such as citalopram and fluoxetine], and bupropion.  An October 2003 psychiatry report notes the Veteran was sexually active with a new partner.  He had stopped taking citalopram because he believed it was responsible for some erectile dysfunction.  In a January 2004 psychiatry general note, the Veteran reported that he had been taking his medications.  He requested a switch in the antidepressant due to erectile dysfunction.  In a January 2004 addendum to the VA psychiatry general note a VA physician in the ambulatory psychiatry clinic noted that he discussed the Veteran's complaints of erectile dysfunction with another physician and concurs with his assessment and change of SSRI to bupropion. 

A December 2013 VA examiner opined that it is less likely as not that the Veteran's erectile dysfunction was due to his PTSD, and noted that the Veteran was able to father two children after the events that caused his PTSD, that his PTSD was not severe enough to prevent his employment, and that he was not currently on psychotropic medication.  Although the Veteran stated that he thought that his erectile dysfunction is due to psychotropic medications, he was not taking any psychotropic medicine at the time of the examination.  The examiner noted the Veteran has erectile dysfunction of unknown etiology; and that many factors can affect erectile function.  The examiner opined that erectile dysfunction is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  The examiner's rationale for the opinion was essentially that the Veteran was able to father children after the events that caused his PTSD, that he was able to function in business at his current age of 82 (thereby indicative that his symptoms were not severe), and that he was not currently taking psychotropic medications.  

February 2014 correspondence from F. Nelson, a social worker from the Vet Center reflects, in part, the following opinion:

[The Veteran] continues to experience sleep disturbances, nightmares, daily intrusive thoughts, daily panic attacks, and flashbacks which results in his inability to maintain employment.  These chronic symptoms have a negative impact on his sex life and causes [sic] his erectile dysfunction.

The claims file also includes a July 2015 VA opinion.  The clinician opined that it is less likely than not that the Veteran's medication for PTSD caused or aggravated his erectile dysfunction because the Veteran had erectile dysfunction even while not taking his medication for PTSD, and that when he began having erectile dysfunction, he was at an age when it was common.  The examiner stated, in pertinent part, that the Veteran still had erectile dysfunction while not taking medication for PTSD and that most men beyond the age of 70 have erectile dysfunction; the Veteran would have been over the age of 70 in 2003, the year he began complaining of erectile dysfunction.  The examiner also noted that the Veteran's medicine for PTSD had been changed several times and yet, the Veteran continued to complaint about erectile dysfunction.  :

While the 2015 opinion adequately discussed the etiology of the Veteran's erectile dysfunction (i.e. age), it failed to adequately discuss whether his PTSD symptoms have caused or aggravated his erectile dysfunction as found by the 2014 social worker.

The claims file also includes a September 2016 VA opinion.  The clinician, after review of the claims file, to include clinical records, the above cited social worker's statement, the VA examination report and opinions, and STRs, opined that it is less likely than not that the Veteran's erectile dysfunction is caused or aggravated by his PTSD symptoms.  The clinician stated as follows:

It is less likely than not that that veteran's ED is caused by his PTSD and related symptoms.  Medical documentation does not show that the veteran's ED was aggravated beyond it's [sic] normal progression by PTSD and related symptoms.  Veteran is very elderly and at an age when most men have ED due to age.  A social worker gave a positive opinion, but a social worker has not medical credentials to establish medical opinions for ED and is the same as a lay opinion.  Veteran successfully had several children while having PTSD.  Age at reported onset of ED, the Dec 2013 opinion, the July 2015 opinion, the Feb 2014 social worker opinion have been considered in this opinion.

The Board finds that the VA clinical opinions noted above, when taken together and with the clinical records, provide the most probative evidence against a finding that service connection is warranted on a direct and/or secondary basis.  The 2016 VA clinician's opinion is highly probative as it specifically considered the VA opinions in 2013 and 2015 as well as the positive opinion by the social worker in 2014.  The examiner explained his reasoning for not finding the positive opinion by the social worker probative or persuasive  The examiner also explained the reasoning behind his conclusions.  He stated that the Veteran's erectile dysfunction is less likely as not caused or aggravated by his PTSD based, in part, on a lack of medical records supporting a finding that it is more severe than that expected in a man of his age.  Further, the examiner indicated that the Veteran's ED was due to age as the examiner noted that the Veteran's current age is consistent with the age that most men have ED due to age.  As the preponderance of the evidence is against the claim, service connection on a secondary basis is not warranted.  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

The Board finds that the February 2014 correspondence from the social worker from the Vet Center, lacks significant probative value because, based on the statements of the 2016 VA opinion physician, a social worker does not have the requisite medical credentials to address etiology of ED.  The social worker has not been shown to have the experience, education, and training necessary to make a competent etiology opinion with regard to erectile dysfunction and he has not cited to medical authority or medical records to support his conclusion.  The Board further notes that the social worker opinion lacks an adequate rationale and does not appear to be based on a complete review of the record.  The 2014 opinion prepared by the social worker failed to acknowledge the Veteran's age, his age on onset of erectile dysfunction, or that his PTSD had been managed at times with treatment and/or medication.  

As noted above, under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 

In the present claim, the preponderance of the evidence is against a finding that the Veteran's PTSD caused his ED or that the baseline level of severity of his erectile dysfunction increased due to a service-connected disability, to include PTSD, and to include medication used to treat a service-connected disability. 

The Veteran is competent to describe any discernible symptoms of his erectile dysfunction without any specialized knowledge or training.  However, his own opinion regarding the etiology of his erectile dysfunction (relating such to his service-connected PTSD, including as due to medications taken for PTSD) is not competent evidence because the question of the etiology of erectile dysfunction is a medical question beyond the scope of lay observation.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of erectile dysfunction, side effects of medication, and the relationship between acquired psychiatric disabilities and physical symptoms.    See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
  
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD), including as due to medications taken to treat PTSD, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


